Citation Nr: 9919130	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-25 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hemorrhoids.

2.  Entitlement to an increased evaluation for duodenal 
ulcer, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from November 1954 to 
September 1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in April 1992 
and later of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  These determinations 
found that new and material evidence had not been presented 
to reopen a claim seeking entitlement to service connection 
for hemorrhoids and denied the veteran's claim for an 
increased evaluation for his service-connected duodenal ulcer 
disease.  

This case was previously before the Board and, in July 1996, 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.  In this regard, the Board finds that the 
directives in this remand have been completed to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998).  
Notwithstanding this, the Board's observes that the issue of 
secondary service connection for a hiatal hernia raised by 
the veteran at his September 1994 hearing has yet to be 
addressed by the RO.  This issue, which the Board finds on 
further review is not inextricably intertwined with the 
issues on appeal, is once more referred to the RO for 
appropriate action 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition on the veteran's appeal has been obtained by the 
RO. 

2.  An unappealed RO rating decision in November 1958 denied 
the veteran service connection for hemorrhoids.  

3.  Evidence submitted since the November 1958 decision 
includes a statement by a VA fee-basis examining physician, 
which is neither redundant nor cumulative and is so 
significant that it must be considered in connection with all 
the evidence before deciding the merits of the claim.  

4.  The veteran's claim for service connection for 
hemorrhoids is plausible.  

5.  The veteran's duodenal ulcer disease does not produce 
more than mild symptomatology.  


CONCLUSIONS OF LAW

1.  Evidence received since the November 1958 RO rating 
action denying service connection for hemorrhoids, is new and 
material, and the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302 (1998).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for hemorrhoids.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 10 percent 
for duodenal ulcer disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.41 and Part 4, Code 7305 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hemorrhoids
New and Material Evidence

The current appeal stems from the veteran's request to reopen 
his claim of entitlement to service connection for 
hemorrhoids.  The veteran's initial claim for service 
connection for hemorrhoids was denied by the RO by a rating 
decision dated in November 1958.  At that time, the RO 
considered the complete record and determined, in effect, 
that the veteran's hemorrhoid condition preexisted his 
service and was not aggravated by such service.  

The 1958 decision is now final and the veteran's claim may 
not be reopened and reviewed unless new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. §§ 3.156(a), 20.302.  If new and material 
evidence is presented, or secured with respect to a claim, 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself or in connection with the evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans, v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new" that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issues at 
hand.  There is, however, no longer a requirement that, in 
order to reopen a claim, new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodges v. West, 155 F.3d 1356 
(Fed.Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Finally, for the purpose 
of determining whether the case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence that was of record at the time the RO denied 
service connection for hemorrhoids in November 1958 may be 
briefly summarized.  This evidence included the veteran's 
service medical records and VA clinical records.  The 
veteran's service medical records include the veteran's 
October 1954 report of medical examination for service 
enlistment.  A clinical evaluation of the veteran's anus and 
rectum on this examination found mild external hemorrhoids.  
The service medical records revealed no complaints or 
treatment referable to the veteran's hemorrhoids.  A clinical 
evaluation of the anus and rectum on service separation in 
September 1957, in fact, found no abnormality.  A 
contemporaneous report of medical history completed by the 
veteran in connection with his separation from service 
specifically denied any past or present history of "piles or 
rectal disease."  Furthermore, it was noted that, except for 
hospitalization in 1955 for gastric ulcer, the veteran had no 
other serious illness or injury while in service.  

Post service VA clinical data shows that the veteran was 
hospitalized at a VA medical facility in July 1958 for 
complaints that included thrombosed hemorrhoids, which were 
indicated to have developed two weeks prior to admission.  
The veteran underwent a three-quadrant hemorrhoidectomy for 
what was indicated to be primarily external hemorrhoids.  

A VA examination in November 1958 noted the veteran's recent 
hospitalization and hemorrhoidectomy.  Examination of the 
rectum revealed well-healed hemorrhoidectomy scars with no 
evidence of recurrence.  There was no pruritus ani noted or 
any evidence of bleeding or protrusion.  

Evidence received subsequent to the November 1958 decision by 
the RO denying service connection for hemorrhoids includes 
statement and testimony of the veteran and VA clinical 
records to include a report of a VA fee-basis examination of 
the veteran in November 1998.  On this examination, the 
veteran's examining physician noted the veteran's history of 
hemorrhoids and complaints of intermittent rectal bleeding.  
He stated that it was likely that the veteran was having 
hemorrhoid problems during his time in service.  He added 
that the veteran's surgery so close to service discharge 
would seem to be proof of that.  He further noted that the 
veteran reported that he actually saw several physicians in 
service for this problem.  

The Board finds that the evidence, in particular, the 
comments by the veteran's examining physician in November 
1998 are so significant that they must be considered in order 
to fairly decide the merits of the claim.  That is, the 
evidence is new and material.  Having determined that new and 
material evidence has been added to the record, the veteran's 
claim for service connection for hemorrhoid is reopened.  

Well Groundedness


As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to § 5107(a).  Elkins v West, 
97-1534 (U. S. Vet. App. February 17, 1999) (en banc ).  

The evidence shows that within a year after service, the 
veteran underwent a hemorrhoidectomy for thrombosed 
hemorrhoids.  The veteran's examining physician in November 
1998 has indicated that it was likely that the surgery was 
evidence that the veteran had problems with hemorrhoids in 
service.  The Board finds that the veteran's claim is 
plausible and capable of substantiation and, thus, a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107(a).  

II.  Increased Evaluation for Duodenal Ulcer

Initially, we find that the veteran's assertions of increased 
severity of his service-connected disability are sufficient 
to well ground his claim.  38 U.S.C.A. § 5107(a); 
Proscelle v. Derwinski.  The relevant facts have been 
properly developed and, accordingly, the statutory obligation 
of the VA to assist in the development of the veteran's claim 
has been satisfied.  

In evaluation of service-connected disability, the entire 
recorded history, including medical and industrial history, 
is considered so that a report of a rating examination and 
the evidence, as a whole, may yield a current rating which 
adequately reflects all elements of a disability, including 
the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.41 (1998).  However, "where an increase in the 
disability rating is at issue, the present level of the 
disability is the primary concern...[T]he regulations do not 
give past medical reports precedence over current findings."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the veteran's service medical records show that 
the veteran was hospitalized, evaluated and treated in 
service for a gastric ulcer.  VA examination in November 1958 
included a gastrointestinal series, which disclosed the 
veteran's stomach to be within normal limits in all respects 
with no evidence of ulcer or other pathology.  The duodenal 
cap was, however, constantly deformed and there was a small 
central ulcer crater present.  Chronic active duodenal ulcer 
with scarring, and crater, were the diagnostic impressions.  

Service connection for a duodenum ulcer was established by an 
RO rating action in December 1958.  This disorder was rated 
10 percent disabling under Diagnostic Code 7305 of VA 
Schedule for Rating Disabilities (rating schedule), effective 
from September 1957.  

VA examination in November 1963, noted on a special 
gastrointestinal examination, that the veteran's 
service-connected duodenal ulcer flared up in 1960, but that 
he had no serious trouble since then.  The veteran reported 
that he took antacid tablets twice a day.  It was noted that 
the veteran's appetite was fair and that his weight was 
stable.  Following an essentially normal examination, 
exclusive of indications of increased gas in the epigastrium 
and right upper quadrant as well as tenderness, chronic 
duodenal ulcer with periodic activity was diagnosed.  

On a September 1991 VA medical consultation, the veteran 
complained of nausea and abdominal pain for approximately 
five days.  The veteran said he could not sleep due to pain 
and could not eat.  On physical examination, right lower 
quadrant tenderness was noted in the abdomen.  There was no 
rebound tenderness.  Peptic ulcer disease was diagnosed.  On 
a VA medical consultation in late September 1991, the veteran 
related feeling depressed secondary to increased peptic ulcer 
disease activity and chronic low back pain.  The veteran said 
however that, until his ulcer was under better control, he 
did not want any psychiatric treatment.  Following a clinical 
examination of the abdomen which found positive bowel sounds 
in the epigastrium and left lower quadrant tenderness, reflux 
versus peptic ulcer disease with esophageal stricture was the 
diagnostic assessment.  

In March 1992, the veteran was seen in a VA gastrointestinal 
clinic for followup evaluation.  It was noted that the 
veteran had a history of dysphagia secondary to a history of 
peptic ulcer disease.  The veteran was also noted to be 
status post multiendoscopes and dilation's and was found to 
have a hiatal hernia.  The veteran was noted to be taking 
Omeprazole once daily.  Physical examination of the abdomen 
disclosed it to be soft, nontender and to have positive bowel 
sounds.  Dysphagia secondary to a hiatal hernia and Schatzki 
ring and rule out peptic ulcer disease were the diagnostic 
impressions.  

VA outpatient treatment records compiled between March 1992 
and March 1994 show that the veteran was evaluated for 
dysphagia and was found to have gastroesophageal reflux 
disease (GERD) and a distal esophageal stricture secondary 
thereto.  

At a personal hearing on appeal before a hearing officer at 
the RO in September 1994, the veteran said that he had been 
evaluated and treated by VA for increasing problems involving 
ulcer disease, hiatal hernia and esophageal stricture.  The 
veteran said that he takes Prilosec (transcribed as Pravosec) 
for his ulcer twice a day and is unable to eat without the 
medication.  

On a VA examination in January 1997, the veteran complained 
that he still has an ulcer and, from time to time, will pass 
blood when having a bowel movement.  He also said that he 
suffers from an esophageal stricture and a hiatal hernia.  On 
examination, the examiner noted that the veteran suffers from 
heartburn, epigastric pain, dysphagia and is constipated due 
to Tylenol number 3 for back pain.  It was noted that, when 
he takes baking soda for his indigestion, he develops 
diarrhea.  The veteran was noted to have lost 40 pounds due 
to a weight counseling diet.  His weight was recorded to be 
245 pounds last year and, on examination, to be 215 pounds.  
The veteran's abdomen on examination was soft with no 
tenderness or rigidity.  The liver and spleen were not 
palpable.  Bowel sounds were normal.  History of duodenal 
ulcer with hiatal hernia, and esophageal stricture were the 
diagnostic impressions.  The examiner added that the veteran 
still has epigastric pain, indigestion, flatus and heartburn.  
He was not malnourished or clinically anemic and was 
prescribed Prilosec for his heartburn and epigastric pain.  

On a VA examination in June 1998, it was noted on a "review 
of systems" that the veteran had negative hematochezia, 
hematemesis, diarrhea, melena, gas and abdominal pain.  The 
veteran had positive constipation, change in bowel habits, 
hemorrhoids, and dyspepsia.  Examination of the abdomen 
revealed slight upper epigastric tenderness and active bowel 
sounds in all four quadrants.  No masses were noted.  The 
examiner stated that the veteran gave a history of duodenal 
ulcer and, to fully evaluate this disorder, an 
esophagogastroduodenoscopy (EGD) would be required.  The 
veteran was scheduled for an EGD but failed to keep his 
appointment.  His duodenal ulcer, consequently, could not be 
confirmed.  

In an addendum to the examination in July 1998, a reviewing 
VA physician reiterated the importance of an EGD in 
diagnosing the cause of the veteran's complaints.  He noted 
that the presence or absence of a duodenal ulcer and/or a 
hiatal hernia needed to be confirmed by this procedure.  

On a November 1998 VA fee-basis examination, the examiner 
reviewed the veteran's history of peptic ulcer disease.  He 
noted that, over the years, the veteran has had continuing 
complaints of peptic ulcer disease, which had been well 
documented, and that he has been to many clinics and many 
different physicians.  He noted that the veteran's reflux 
symptoms worsened and, in 1986, he began having dysphagia and 
was found to have a peptic stricture, which has required 
ongoing followup and intermittent dilation.  Examination of 
the abdomen revealed it to be soft and nontender with no 
hepatosplenomegaly or mass.  An upper gastrointestinal series 
revealed an incomplete full distention of duodenal bulb on 
all views consistent with possible scarring.  No discrete 
ulcer was demonstrated.  Chronic peptic ulcer disease, GERD 
and hiatal hernia were the pertinent diagnoses.  The examiner 
opined that the veteran's current symptoms to include reports 
of dysphagia are related to the veteran's GERD rather than 
the peptic ulcer disease.  He noted in this regard, that the 
veteran himself had indicated that his peptic ulcer disease 
is under control.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  The veteran's duodenal ulcer disease is 
rated under Diagnostic Code 7305.  Under Diagnostic Code 
7305, a 10 percent evaluation is warranted for mild duodenal 
ulcer with recurring symptoms once or twice yearly.  A 
20 percent evaluation is warranted for a moderate duodenal 
ulcer with recurrent episodes of severe symptoms 2 or 3 times 
a year averaging 10 days in duration or with continuous 
moderate manifestations.  A 40 percent evaluation requires a 
moderately severe duodenal ulcer with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  

At the outset, the Board notes that the veteran contends that 
he has a worsening of his ulcer disorder which along with 
other gastrointestinal problems, including a hiatal hernia, 
has resulted in abdominal discomfort and difficulty on 
swallowing (dysphagia).  Nevertheless, a review of the 
medical evidence of record suggests that the veteran's 
duodenal ulcer disease has remained relatively stable for a 
number of years and contributes minimally, if at all, to his 
current symptomatology.  The veteran has acknowledged on his 
most recent examination that this disorder is under control 
and recent examinations and clinical history obtained from 
the veteran do not disclose otherwise.  

We specifically note that an upper gastrointestinal series in 
late 1998 found no discrete ulcer.  Recent weight loss by the 
veteran as noted on VA examination of January 1997 has 
resulted from a weight counseling diet as opposed to 
digestive problems related to service-connected ulcer 
disease.  The veteran is not shown to be anemic and his most 
recent VA examination concluded that his current symptoms are 
related to GERD.  As such, the evidence does not demonstrate 
greater than mild symptomatology.  The provisions of 
38 C.F.R. § 4.7 have been noted, but the evidence does not 
show that the veteran experiences recurrent episodes of 
severe symptoms 2 or 3 times a year, or continuous moderate 
manifestations.  Therefore, the preponderance of the evidence 
is against the veteran's claim for an increased evaluation 
for duodenal ulcer.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for hemorrhoids and, as the claim 
is well grounded, the appeal is granted subject to further 
action as discussed herein below.  

An increased evaluation for a duodenal ulcer is denied.  


REMAND

In light of the action taken, hereinabove, the Board notes 
that the RO must review the merits of the veteran's claim for 
service connection for hemorrhoids.  In this regard, however, 
it well be necessary to obtain additional medical evidence, 
since the current opinion offered by the physician who 
examined the veteran in November 1998, (and who concluded 
that the veteran was having hemorrhoid problems during 
service), appears to have been provided without the benefit 
of a review of the claims file.  In any case, the opinion did 
not address the absence of any hemorrhoid complaints or 
treatment in the service medical records, and the finding 
that the anus and rectum were normal, when the veteran was 
examined in connection with his discharge from service.  A 
medical opinion that addresses these facts should be obtained 
before the Board enters its final determination.  

In light of the foregoing, the Board is remanding this case 
for the following actions:

1.  The RO should take appropriate steps 
to assure the entire veteran's available 
service medical records are on file.  

2.  The veteran's claims file should then 
be referred to a VA physician 
knowledgeable in the field of disorders 
of the rectum and anus.  This person 
should be requested to review all 
pertinent medical records during and 
after the veteran's active service, and 
provide an opinion regarding the 
following questions:  

(1) During the veteran's period of active 
service, was there a worsening of the 
hemorrhoid condition noted on the medical 
examination conducted at the time of the 
veteran's entrance into service?  

(2) If the answer to the first question 
is in the affirmative, is there clear and 
unmistakable evidence that the increase 
in severity was due to the "natural 
progress" of the disease? 

(3) Could a worsening of the condition 
reasonably have been found at the time of 
the veteran's separation examination?  

If the first question is answered in the 
negative, the physician is requested to 
provide an explanation as to why the 
veteran's hemorrhoidectomy in July 1958, 
does not indicate a worsening of the 
veteran's hemorrhoid condition during 
service.  In expressing his or her 
opinion, the physician should include 
citation to appropriate supporting 
records, and in the event an examination 
of the veteran is deemed necessary, the 
action required to accomplish that should 
be undertaken.  

3.  After conclusion of the above 
development, the RO should readjudicate 
the veteran's claim.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
supplemental statement of the case, which 
should include all pertinent laws and 
regulations, and then be afforded a 
reasonable opportunity to reply.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO, but he may furnish additional evidence 
and argument while the case is in remand status.    

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



Error! Not a valid link.

